—Appeal from a judgment of the Supreme Court (Plumadore, J.), entered April 27, 1994 in Franklin County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
The record supports Supreme Court’s dismissal of the petition. Petitioner’s contention that he was denied his constitutional right to a speedy trial could have been raised on direct appeal or in a motion pursuant to CPL article 440. In fact, the issue was the subject of at least one such motion, which was denied. In addition, as Supreme Court noted, this is not a case involving the deprivation of a substantial constitutional right on the face of the record so as to warrant a departure from traditional orderly procedure. In light of this result, it is not necessary to address respondent’s procedural objections. Petitioner’s remaining arguments have been considered and rejected as lacking in merit.
Cardona, P. J., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.